—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered March 25, 1997, convicting him *670of operating a motor vehicle while intoxicated as a felony (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court did not err in admitting into evidence the defendant’s statement to the arresting officer that he was alone in the car at the time of the accident. The defendant argues that this statement should have been suppressed since the People did not provide notice pursuant to CPL 710.30. However, this information was elicited by both the prosecutor and defense counsel during the Huntley hearing. This testimony at the pretrial suppression hearing was sufficient to put the defendant on notice of the People’s intent to use the statement (see, Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 710.30, at 221; see also, People v White, 73 NY2d 468, cert denied 493 US 859; People v Reid, 215 AD2d 507). Accordingly, the defendant had ample opportunity to challenge the statement at that time (see, People v Cooper, 78 NY2d 476, 508; People v Figueras, 199 AD2d 409, 410).
The defendant’s remaining contention is without merit. Santucci, J. P., Joy, Altman and Luciano, JJ., concur.